Citation Nr: 0609614	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  99-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York in which the RO denied the benefit sought 
on appeal.  The veteran, who had active service from October 
1965 to August 1968, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  The Board remanded the veteran's appeal in 
October 2000 and February 2004 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record with regard to the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine discloses 
a need for further development prior to final appellate 
review.  

In this regard, the Board observes that this case was 
remanded in February 2004 so that the veteran could be 
afforded an orthopedic examination.  Although this 
examination was scheduled several times by the AMC, the 
veteran failed to appear.  After an August 2005 Supplemental 
Statement of the Case continued to deny service connection, 
the case was certified back to the Board.  Thereafter, the 
veteran's representative argued that the case was not ready 
for appellate review due to the AMC's failure to comply with 
the Board's remand instructions. See Appellant's Post-Remand 
Brief dated in February 2006, p. 3.  In setting forth this 
argument, the representative implied that there was good 
cause for the veteran's failure to appear on the basis that 
he had not received the VA examination notices due to address 
errors. 

A review of the claims file indicates that of the veteran's 
three scheduled post-remand examinations, the first notice 
dated in late March 2004 was sent to an old address, one 
which the veteran failed to update with the VA.  The Board 
observes that the first VA examination was scheduled for 
early April 2004.  Even if one assumes that the veteran had 
his mail forwarded, it appears unlikely that he would have 
received notice of this examination in time to appear.  

The AMC obtained the veteran's new address in May 2004.  A 
second VA examination was scheduled for early June 2005.  The 
May 2005 letter notifying the veteran of the examination 
contained a typographical error in regards to the veteran's 
street location, so the veteran arguably did not receive this 
notice as well.  In addition, the VA facility where the 
veteran was to report for the examination also had an 
incorrect address on file.    

A third VA examination was scheduled in June 2005.  A review 
of the address in this notice letter reveals a subtle 
difference of a missing "dash" between the veteran's actual 
street address number (67-00) and the address number listed 
on the notice (6700).  The Board is uncertain as to whether 
this missing dash resulted in the third notice letter being 
undeliverable, particularly in light of the fact that the 
letter was not returned as undeliverable to the AMC.  The 
Board also observes that the veteran's address without the 
dash is the address listed on file with the VA; and is 
presumably the address where the veteran receives VA 
compensation for other disabilities.  However, since the 
Board is unaware of (1) whether the veteran receives his 
disability compensation at the (technically incorrect) 
address listed in the VA system, (2) whether he has 
experienced difficulties in receiving his compensation 
because of this address and (3) since there is evidence 
indicating that the veteran did not receive notice of the 
April 2004 and June 2005 VA examinations, the Board is 
inclined to agree with the representative's request that the 
case should be remanded once more in order for the veteran to 
be afforded appropriate notice and the opportunity of an 
orthopedic examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a VA 
examination to determine the etiology of his 
degenerative joint disease of the lumbar 
spine.  The RO should ensure that notice of 
the examination is sent to the veteran's 
exact address, as provided in the May 2004 
letter from the veteran's representative.  
Before examining the veteran, the VA 
examiner should review the claims folder, 
including a copy of this Remand. All 
necessary tests should be performed. 
Thereafter, the examiner should state 
whether it is at least as likely as not (50 
percent probability or greater) that the 
veteran's degenerative joint disease of the 
lumbosacral spine is caused by or aggravated 
by a service-connected disability (including 
service-connected bilateral knee 
disabilities, and residuals of a fractured 
coccyx) or is otherwise etiologically 
related to the veteran's military service.  
A complete rationale should be given for all 
opinions and conclusions expressed.

When the development requested has been completed, the case 
should again be reviewed by the AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


